DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-162811, filed on August 31, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
In paragraph [0004], line 4, “light is turned”, should read “light is turned on”
In paragraph [0025], line 1, “is turned can”, should read “is turned on can”

Appropriate correction is required.


Claim Objections
Claim 3 is objected to because of the following informalities: 
In claim 3, line 2 should be corrected to “light, comprising a computer-implemented module including:”

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-2 are directed to method claims. Therefore, on its face, claims 1-2 are directed to a statutory category of invention under Step 1 of the 2019 Patent Subject Matter Eligibility Guidance. Claims 1-2 include the steps of observing and evaluating, and these steps under their broadest reason interpretation, cover certain methods of mental processes, an abstract idea. Claims 1-2 are also directed to the abstract idea without significantly more, under Prong One and Prong Two of the Revised Step 2A and Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, which is a judicial exception to 35 USC § 101.

Claim 1, under Step 2A, Prong One, recites, in part, “… acquiring (by observation) a captured image that captures a warning light of a vehicle … analyzing 

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception is not integrated into a practical application. For example, claim 1 recite the additional element of a transmitting information related to the identified warning light to a predetermined external device, an example of a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of (utilizing) a computer (device) is not integrated into the claim as a whole, claim 1 is directed to an abstract idea.

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one

an abstract idea and, therefore, does not add significantly more. Limiting the use of the
abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Similarly, dependent claim 2 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claim 2 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional
limitations recited in the dependent claims fail to establish that the dependent claims are
not directed to an abstract idea. The additional limitations of the dependent claims,
when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program per se having no physical or tangible form.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Roepke (US-20160078691-A1) in view of Rockwell (US-20160247333-A1).

	Regarding claim 1, Roepke teaches a method of showing an explanation about a warning light (see Roepke, Abstract, figures 1 and 3, paragraphs 12-13, 16 and 18, regarding a handheld electronic device 50 oriented to capture (sequences of) images taken of the warning lights 40 and step 21 displaying (showing) the associated fault code message (explanation), in human language text description on display 60), comprising: acquiring a captured image that captures a warning light of a vehicle (see Roepke, Abstract, figures 1 and 3, paragraphs 12-13 and 16, regarding step 13 of capturing a sequence of images of the warning lights 40 located in the vehicle’s passenger compartment 10 utilizing a handheld electronic device 50, such as a cell phone); analyzing the captured image acquired and identifying the warning light included in the captured image (see Roepke, Abstract, figures 1 and 3, paragraphs 12-13 and 16-18, regarding steps 13 and 15 where a diagnostic icon’s (of the warning lights 40 included in the images) optical signature is captured (acquired) and identified utilizing image processing analysis); causing information that explains about a vehicle status indicated by the identified warning light to be displayed (see Roepke, Abstract, figures 1-3, paragraphs 12-13 and 16-18, regarding the identified warning light amongst the warning lights 40 in step 17 retrieving, from either memory 38 or look up table (LUT) 19, the associated textual description (information explaining about a vehicle status) of the fault, and followed by step 21, displaying the associated fault code message in human language text description on display 60); 
	Roepke does not teach the additionally recited limitation of “causing at least one of information related to the identified warning light and the capture image acquired to be transmitted to a predetermined external device”.  Rockwell remedies this and teaches causing at least one of information related to the identified warning light and the captured image acquired to be transmitted to a predetermined external device (see Rockwell, Abstract, figures 2 and 4, paragraphs 35-39 and 45-47, regarding an illustrative process (figure 2 flowchart) detecting a warning condition associated (identified) with the (warning) light 201 and access a vehicle resource 203 providing (additional) information and/or recommended actions to be taken with respect to the (warning) light that may be presented 205 for user selection, including, for example, transferring (transmitting) the warning information (description of the problem 405) to a user mobile device 411, an example of a predetermined external device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further dispatch (transmit) the information related to the identified warning light to a predetermined external device, for example, a communication device, such as a service computer, used by a preferred vehicle service facility because this could streamline and schedule any needed service more efficiently.

Regarding claim 2, modified Roepke teaches the method of showing an explanation of a warning light (according to claim 1) including further comprising: selecting a maintenance facility or a support center for the vehicle based on the vehicle status indicated by the identified warning light, wherein causing the at least one of information related to the identified warning light and the captured image acquired to be transmitted includes causing the at least one of information related to the identified warning light and the captured image acquired to be transmitted to a predetermined external device provided in the maintenance facility or the support center for the vehicle (see Rockwell, Abstract, figures 2 and 4, paragraphs 35-39 and 45-47, regarding an illustrative process (figure 2 flowchart) detecting a warning condition associated (identified) with the (warning) light 201 and access a vehicle resource 203 providing (additional) information and/or recommended actions to be taken with respect to the (warning) light that may be presented 205 for user selection, including, for example, contacting (selecting) a dealer or schedule a maintenance or repair to address the problem 409 and sending (transmitting) the information relating to the problem (identified warning light) to a user mobile device 411, an example of a predetermined external device which may be the service phone of the maintenance facility or the support center for the vehicle needing service).

Regarding claim 3, Roepke teaches a program for showing an explanation about a warning light, comprising computer-implemented module (see Roepke, Abstract, figures 1-3, paragraphs 12-16 and 18, regarding video processing by video processor 36 and main processing by main processor 44, that may be combined into a single programmable element (program) and are both components of handheld electronic device 50 oriented to capture (sequences of) images taken of the warning lights 40 and step 21 displaying (showing) the associated fault code message (explanation), in human language text description on display 60) including: a module that acquires a captured image that captures a warning light of a vehicle (see Roepke, Abstract, figures 1-3, paragraphs 12-16, regarding step 13 of capturing (acquiring) a sequence of (captured) images of the warning lights 40 located in the vehicle’s passenger compartment 10 utilizing frame grabber 34 of video capture circuit 52, a component of handheld electronic device 50); a module that analyzes the captured image acquired and identifies the warning light included in the captured image (see Roepke, Abstract, figures 1-3, paragraphs 12-13 and 16-18, regarding steps 13, 15, 17 and 19, where a diagnostic icon’s (of the warning lights 40 included in the images) optical signature is captured (acquired) and identified utilizing image processing analysis, with video processing by video processor 36 and main processing by main processor 44); a module that causes information that explains a vehicle status indicated by the identified warning light to be displayed (see Roepke, Abstract, figures 1-3, paragraphs 12-18, regarding display adapter 46 providing text messages outputs indicated by the identified warning light amongst the warning lights 40 in step 17 retrieving, from either memory 38 or look up table (LUT) 19, the associated textual description (information explaining about a vehicle status) of the fault, and followed by step 21, displaying the associated fault code message in human language text description on display 60).
Roepke does not teach the additionally recited limitation of a module that “causes at least one of information related to the identified warning light and the captured image acquired to be transmitted to a predetermined external device”.  Rockwell remedies this and teaches a module that causes at least one of information related to the identified warning light and the captured image acquired to be transmitted to a predetermined external device. (see Rockwell, Abstract, figures 1-2 and 4, paragraphs 35-39 and 45-47, regarding a vehicle based computing system 1 (VCS) capable of performing a process (figure 2 flowchart) of detecting a warning condition associated (identified) with the (warning) light 201 and access a vehicle resource 203 providing (additional) information and/or recommended actions to be taken with respect to the (warning) light that may be presented 205 for user selection, including, for example, transferring (transmitting) the warning information (description of the problem 405) to a user mobile device 411, an example of a predetermined external device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further dispatch (transmit) the information related to the identified warning light to a predetermined external device, for example, a communication device, such as a service computer, used by a preferred vehicle service facility because this could streamline and schedule any needed service more efficiently.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.
The NPL cited references a smart phone application “Car Warning Lights App”, that is an exemplary implementation on a mobile computing device performing the methods of the disclosed invention except of capturing and identifying the activated warning light and dispatching (transmitting) the information or captured image to a predetermined external device.  This app also provides contact information of vehicle manufactures and roadside assistance services that it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention, for example, the developer of the application, to implement the missing features that functionally existed in other apps before the effective filing date of the claimed invention because this would enhance and improve the user experience by providing a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/P.Y.N./Examiner, Art Unit 3661                                                                                                                                                                                                        
March 4, 2021

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661